— Motion for clarification granted insofar as to amend the order of this court entered on November 9, 1982 [89 AD2d 423] by deleting the last sentence thereof and substituting therefor the following: “Appellant shall recover of respondent $75 costs and disbursements of this appeal, together with the full bill of costs above referred to. In the event the parties are unable to agree upon the amount of said bill, an application for determination thereof shall be made at Special Term, Part I, following which defendant shall have five days to make such payment.” Concur — Sandler, J. P., Sullivan, Carro and Milonas, JJ.